Exhibit 99.1 Neta Eshed General Counsel Metalink Ltd. Tel: 972-77-4495900 Fax: 972-77-4495901 Neta@Mtlk.com METALINK REPORTS FIRST QUARTER 2011 RESULTS GEALYA, ISRAEL, September 15, 2011 - Metalink Ltd. (NASDAQ: MTLK), today announced its unaudited financial results for the first quarter of 2011 ended March 31, 2011. FINANCIAL RESULTS Financial Highlights for the First Quarter of 2011: Revenues for the first quarter of 2011 were $99 thousands compared to $50 thousands for the first quarter of 2010; the revenues are only from Metalink's continuing operation, the legacy DSL sales. Net profit for the period from continuing operation was $28 thousands, or $0.01 per share, compared to net loss of $(484) thousands, or $(0.18) per share, for the first quarter of 2010. Cash Status: Metalink’s cash, cash equivalents, as of March 31, 2011 were $4.58 million. ABOUT METALINK Metalink shares trade on Nasdaq under the symbol “MTLK”. For more information, please visit our website at http;//www.MTLK.com. SAFE HARBOR STATEMENT This press release contains “forward looking statements” within the meaning of the United States securities laws. Words such as “aim,” "expect," "estimate," "project," "forecast," "anticipate," "intend," "plan," "may," "will," "could," "should," "believe," "predicts," "potential," "continue," and similar expressions are intended to identify such forward-looking statements. Because such statements deal with future events, they are subject to various risks and uncertainties that could cause actual results to differ materially from those in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to: absence of significant operations following the Lantiq transaction; uncertainty as to our future business model and our ability to identify and evaluate suitable business opportunities; and our U.S. shareholders may suffer adverse tax consequences if we will be classified as a passive foreign investment company. Additional factors that could cause actual results to differ materially from these forward-looking statements are set forth from time to time in Metalink's filings with the Securities and Exchange Commission, including Metalink's Annual Report in Form F-20. Readers are cautioned not to place undue reliance on forward-looking statements. Except as required by applicable law, the Company undertakes no obligation to republish or revise forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrences of unanticipated events. The Company cannot guarantee future results, events, and levels of activity, performance, or achievements. (TABLES FOLLOW) METALINK LTD. CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) (in thousands except share data) ASSETS Current assets Cash and cash equivalents $ $ Trade accounts receivable - 92 Other receivables - Government institutions 64 66 Prepaid expenses 71 8 Advance to supplier Inventories 37 Total current assets Property and equipment, net 74 79 Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Trade accounts payable $ $ Other payables and current liabilities Total current liabilities Accrued severance pay Shareholders' equity Ordinary shares of NIS 1.0 par value (Authorized - 5,000,000 shares, issued and outstanding – 2,780,707 shares as of March 31, 2011 and December 31, 2010) Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost; 89,850 as of March 31, 2011 and December 31, 2010 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ METALINK LTD. CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended March 31, (Unaudited) (Unaudited) (in thousands, except share and per share data) Revenues $
